Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered April 11, 1985, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
*554Ordered that the judgment is affirmed.
On the facts of this case, we do not consider the defendant to have been denied a fair trial by the trial court’s failure to consider, in its capacity as the fact finder, the unrequested lesser included offense of manslaughter in the second degree (see, CPL 300.50 [2]). Accordingly, we decline to order a new trial in the interest of justice. We also decline to modify the imposed sentence, as it constitutes neither an abuse of discretion nor a failure to observe sentencing principles on the part of the sentencing Judge (see, People v Suitte, 90 AD2d 80, 86-87). Thompson, J. P., Niehoff, Kunzeman and Sullivan, JJ., concur.